Citation Nr: 0100721	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-11 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active military service from April to October 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO).  In November 
2000, the veteran testified at a Board hearing at the RO.

It is noted that in October 1997, the veteran submitted 
claims of service connection for hypertension, as well as 
chronic obstructive pulmonary disease, secondary to nicotine 
addiction.  Since these matters have not yet been 
adjudicated, and as they are not inextricably intertwined 
with the issue now before the Board, they are referred to the 
RO for initial adjudication.


FINDINGS OF FACT

1.  The veteran's credible account of a noncombat, in-service 
stressor has been effectively corroborated by the evidence of 
record.  

2.  The medical evidence indicates that the veteran currently 
has PTSD as a result of the in-service stressor.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the veteran's service 
medical and personnel records are not available.  In response 
to the RO's repeated attempts to obtain these records, the 
National Personnel Records Center (NPRC) explained that they 
may have been destroyed in a fire that occurred at the 
facility in 1973.  The Board recognizes the importance of 
supplying reasons and bases for a decision when an 
appellant's records have been lost.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

In February 1997, the veteran filed a claim of service 
connection for PTSD, stating that he had developed PTSD as a 
result of being sexually assaulted in service.  He explained 
that he had joined the Army at age 16 and that shortly 
thereafter, he was raped by three men in his barracks at Camp 
Chaffee.  He stated that he "went AWOL" following the 
incident because he was so scared and embarrassed.  On his 
return, he indicated that he reported the assault to his 
commanding officer in the hope that he would be moved to 
another barracks.  However, no action was taken and the 
veteran indicated that he went AWOL again because he was 
fearful of a second attack.  

In support of his claim, the veteran submitted a November 
1996 private psychiatric examination report.  This report 
shows that on examination, the veteran reported that he had 
been raped by three men while he was in the military.  He 
stated that although he had originally intended to make the 
Army his career, he went AWOL because he was afraid of being 
attacked again.  For many years, he indicated that he 
suppressed the memory of the incident, either by working or 
drinking.  However, he indicated that a few years ago, he 
sustained serious injuries in an automobile accident and he 
now had a lot of time to think about the in-service assault 
and that it was adversely affecting his life.  After 
examining the veteran, the examiner diagnosed chronic PTSD 
due to the remote stressor of being raped in service.  

In February 1997, the veteran's sister submitted a letter in 
which she indicated that in the summer of 1956, her brother 
went AWOL from the Army and came to her house in Texas.  She 
stated that, while he was staying with her, he explained that 
he had gone AWOL because he had been sexually assaulted.  She 
noted that he was only 16 years old at the time of the 
assault and was afraid of returning to the Army.  

In a June 1997 letter, a private physician indicated that the 
veteran had been under his care since November 1988 for 
psychiatric treatment.  The physician indicated that the 
veteran had reported that he had been raped in service by 
three men.  He indicated that "[t]his experience has had a 
serious impact on his mental well being."  Specifically, he 
indicated that the veteran still experienced nightmares, 
episodes of depression, and difficulty functioning in every 
day life due to traumatic memories related to his in-service 
experience.  

On VA psychiatric examination in October 1997, the veteran 
again explained the details of his in-service stressor.  The 
impressions included chronic PTSD, moderate to severe.  

In November 2000, the veteran testified at Board hearing at 
the RO and outlined the circumstances on the in-service 
sexual assault.  He stated that he became so scared and 
embarrassed after the incident that he went AWOL and returned 
home.  He stated that after about two weeks, he returned to 
his barracks on his own accord and explained the reason for 
his absence to his commanding officer in the hopes that he 
would take action.  However, no action was taken and the 
veteran again went AWOL because he feared for his safety.  
The veteran indicated that when he told his family about the 
sexual assault, his mother wrote a letter to the Army 
advising them that he was only 16 years old.  He indicated 
that he was honorably discharged as a result of her letter.  

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with applicable 
criteria, (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; (3) and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2000); Anglin v. 
West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  Where, as 
here, the veteran did not engage in combat with the enemy, 
the U.S. Court of Appeals for Veterans Claims (the Court) has 
held that credible supporting evidence means that the 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor; nor can 
credible supporting evidence of the actual occurrence of an 
in-service stressor consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

More recently, however, the Court has indicated that such 
"categorical" rules are not operative in cases where the 
veteran claims entitlement to service connection for PTSD due 
to an in-service personal assault.  Patton v. West, 12 Vet. 
App. 272 (1999).  Rather, the Court indicated that in such 
cases, "alternate sources" may provide credible supporting 
evidence of in-service personal assault.  These include 
statements from confidants or family, copies of diaries or 
journals, or behavior changes documented or observed at the 
time of the incident, such as obsessive behavior at the time 
of the incident, pregnancy tests, increased interest in tests 
for sexually transmitted diseases, termination of primary 
relationships, or alcohol and drug abuse.  See VA 
Adjudication Manual M21-1 (M21-1), part III, 5.14(c).

In this case, the veteran has furnished very credible 
testimony of an in-service sexual assault.  Moreover, he has 
provided information necessary to corroborate his claimed 
stressor, namely, the February 1997 statement from his sister 
to the effect that he told her of the sexual assault shortly 
after it happened.  The Board also notes that the veteran 
went AWOL on two occasions shortly after the assault.  These 
behavior changes also provide credible supporting evidence of 
the in-service personal assault.  M21-1, part III, 5.14(c).  
Finally, it is noted that the medical evidence of record 
establishes that the veteran currently has PTSD as a result 
of the in-service sexual assault.  Based on the foregoing, 
the Board concludes that the criteria for an award of service 
connection for PTSD have been met.  38 C.F.R. § 3.304(f).  


	
ORDER

Service connection for PTSD is granted.



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals



 

